t c memo united_states tax_court paul neal jensen petitioner v commissioner of internal revenue respondent docket no filed date paul neal jensen pro_se angela friedman for respondent memorandum findings_of_fact and opinion morrison judge in a notice_of_deficiency respondent commissioner of internal revenue irs determined that petitioner paul neal jensen jensen was liable for an income-tax deficiency of dollar_figure for the tax_year the issue for decision is whether jensen must recognize discharge-of-indebtedness income because citibank cancelled a debt of jensen’s in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated in this opinion by this reference jensen resided in illinois at the time he filed his petition jensen and his wife divorced in as both jensen and the irs assume a debt obligation to citibank arose before the divorce we do not know much about the debt for reasons explained below we find that the original obligor was jensen not his ex-wife in jensen and his wife entered into a divorce agreement under which his wife agreed to assume the citibank debt wife has incurred debts for the following entities citibank she shall be solely responsible for payment of all these debts and shall hold husband free harmless and indemnified thereunder for these debts and for any costs incurred by husband because of these debts in citibank forgave the debt the dollar amount of which was by then dollar_figure citibank reported the forgiveness of the debt to the irs on a form 1099-c an information_return for cancelled debts listing jensen as the borrower opinion under sec_61 of the internal_revenue_code a taxpayer who is liable for a debt must recognize income when that debt is forgiven the irs claims that before the divorce citibank had made a loan to jensen and that jensen was liable for the citibank debt jensen does not appear to seriously dispute that he was the original borrower instead he relies on the divorce agreement an instrument that he claims placed the obligation to citibank on the shoulders of his ex-wife even putting aside whether jensen has conceded this point we find as a matter of fact that jensen was the original borrower first jensen failed to introduce any documents concerning the original loan into the record even though jensen has the burden_of_proof see rule a tax_court rules_of_practice and procedure second citibank reported to the irs in that the borrower was jensen third jensen testified that he has no correspondence from citibank to show that he was no longer the borrower this suggests that jensen was at one time the borrower the divorce agreement states that the citibank debt was incurred by jensen’s ex-wife although this might suggest that the ex-wife was the borrower its meaning is unclear jensen argues that the divorce agreement transferred liability for the debt to his wife under state law the divorce agreement gave jensen a right of indemnification against his wife see diaz v diaz n e 2d ill app ct the agreement did not relieve jensen of liability to citibank see gibson v gibson bankr bankr 6th cir thus jensen was still liable for the debt when citibank forgave the debt in he was required to recognize the forgiven debt as income in to reflect the foregoing decision will be entered for respondent
